DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical function portion in claims 1-9 and 12-14.
The claimed “optical function portion” has not been found to be the name of structure having achieved recognition in the art. The term “portion” is a nonce term having no particular meaning for structure. It appears to be anything (i.e. portion) having an optical function. Because the word “portion” is a nonce word and is coupled with a function (optical), the claim limitation is taken to invoke the provisions of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “optical function portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description gives examples of the optical function portion such as a light passage opening and a fixed mirror; however, it is unclear what structures fall under what is to be considered to be as a corresponding structure. An opening is vastly different from a fixed mirror, and the written description provides no guidance as to what falls under the term and what does not. It appears it could be anything that affects or does not affect light (e.g. transmit light or reflect light), for which is anything and everything. Because it appears to cover anything and everything, the element does not appear to add a limit to the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-343481, submitted in IDS of 04/28/2021.

With respect to claim 1, JP 2006-343481 discloses an optical device (20, 10; See Figs 1, 10, 14) comprising:
a base (100, 11) which includes a main surface;
a movable mirror (35, 16) which includes a mirror surface following a plane parallel to the main surface;
a first elastic support portion (26, 25b, and 36) and a second elastic support portion (27, 25c, and 39) which are connected to the base and the movable mirror and support the movable mirror so as to be movable along a first direction perpendicular to the main surface;
an actuator (22) which moves the movable mirror along the first direction; and
a first optical function portion (blank opening between 35 and 25a) which is disposed at one side of the movable mirror in a second direction perpendicular to the first direction when viewed from the first direction,
wherein the first elastic support portion includes a pair of first levers (25b, 25c) extending along the main surface from the movable mirror toward both sides of the first optical function portion in a third direction perpendicular to the first direction and the second direction, and 

2: The optical device according to claim 1, wherein a maximum distance between the pair of first levers in the third direction is equal to or larger than a maximum width of the first optical function portion in the third direction (See Fig. 1 where the maximum distance between the pair of first levers in the third direction is between the edge closest to base 100 of the lever 25b to the edge closest to base 100 of the lever 25c and thus larger than the optical function portion).

3: The optical device according to claim 1, wherein a distance from a portion closest to the mirror surface in the edge of the first optical function portion to an end portion at the side opposite to the movable mirror in each of the pair of first levers is larger than a distance from a portion farthest from the mirror surface in the edge of the first optical function portion to the end portion at the side opposite to the movable mirror in each of the pair of first levers (See Fig. 1).

4: The optical device according to claim 1, wherein the first elastic support portion further includes a pair of second levers (30b, 30c) extending along the main surface from both sides of the first optical function portion in the third direction toward the movable mirror, wherein an end portion at the side of the movable mirror in each of the pair of first levers is connected to the movable mirror through at least one torsion bar (36, 37; please note that “connected” or “connected…through” does not require direct connect, i.e. with no intervening elements), wherein an end portion at the side opposite to the movable mirror in each of the pair 

5: The optical device according to any claim 1, wherein an end portion at the side of the movable mirror in each of the pair of first levers is connected to the movable mirror through at least one torsion bar (36 or 37; please note that “connected” or “connected…through” does not require direct connect, i.e. with no intervening elements), and wherein an end portion at the side opposite to the movable mirror in each of the pair of first levers is connected to the base through at least one torsion bar (26 or 27).

6: The optical device according to claim 4, wherein the end portion at the side of the movable mirror in each of the pair of first levers is connected to the movable mirror through a plurality of torsion bars (both 36 and 37 are on the same axis and connect both levers to the mirror) disposed on the same axis parallel to the third direction.

7: The optical device according to claim 1, wherein the actuator includes a comb electrode (22a) disposed along an outer edge of the movable mirror.

8: The optical device according to claim 7, wherein the comb electrode is separated from the outer edge of the movable mirror (See Fig. 1 where they are spaced apart), and wherein the 

10: The optical device according to claim 1, wherein the first optical function portion is a light passage opening portion provided to the base (see discussion for claim 1 regarding the opening).

12: The optical device according to claim 1, wherein the base, the movable mirror, the actuator, the first elastic support portion, the second elastic support portion, and the first optical function portion are configured by an SOI substrate (para. [0026]).

13: The optical device according to claim 1, further comprising: a second optical function portion (blank opening between 35 and 30a) which is disposed at the other side of the movable mirror in the second direction when viewed from the first direction, wherein the second elastic support portion includes a pair of third levers (30b, 30c) extending along the main surface from the movable mirror toward both sides of the second optical function portion in the third direction, and wherein a length of each of the pair of third levers in the second direction is larger than the shortest distance between the outer edge of the mirror surface and an edge of the second optical function portion (see discussion for claim 1 since the second optical function portion is symmetric to the first optical function portion).

14: The optical device according to claim 5, wherein the end portion at the side of the movable mirror in each of the pair of first levers is connected to the movable mirror through a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-343481 as applied to claim 1 above, and further in view of JP 2010-28116, submitted in IDS of 03/09/2020.
JP 2006-343481 shows all the elements as discussed for claim 1 above but does not show a wall portion surrounding the mirror surface.
JP 2010-28116 shows an optical scanner having a rib (i.e. a wall) surrounding a mirror surface.  At the time of filing of the claimed invention, it would have been obvious to add ribs surrounding the mirror surface in order to suppress strain on the mirror without increasing the weight of the mirror (See JP 2010-28116 Abstract).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886